Campbell J.:
This was an action of ejectment. The plaintiff below, in order to make out his' case, introduced the record of a deed purporting to have been executed January 15th, 1838, by Prentice Williams, the patentee, to John B. Cady, having but one witness, and having an undated acknowledgment purporting to be taken in Massachusetts before a justice of the peace. The date of the record was in March, 1838. No other certificate vas appended, and no proof was offered with it.
Tins record was objected to as invalid for several reasons assigned, and was claimed by the plaintiff below to be within the statute of 1861 (Laws 1861 p. 16) confirmatory of certain deeds and conveyances.
This deed, if admissible at all, comes within sections one and four of the statute, relating- to deeds not validly executed according to the laws of Michigan, but which are *537made good between the parties as deeds or executory contracts under certain circumstances.
In order to bring this deed within the saving of section one it is necessary to show that, although not valid under the laws, of Michigan as a conveyance for all purposes, it was executed in Massachusetts according to the laws of that State, as well as regularly acknowledged, and therefore valid under the confirming statute. To presume this without evidence would be to disregard the express terms of the statute, which is only applicable to such deeds as are shown to fall within it. No presumptions of validity can be raised where our own laws have not been complied with.
But the record was inadmissible upon a further ground. The statute of 1861 makes a distinction between those deeds which are defectively executed, and those which are well executed but defectively certified to have been acknowledged. By section three it is provided that deeds legally executed and freely acknowledged before a proper officer, and Saving a certificate of acknowledgment substantially correct but not strictly formal, or having an informal clerk’s certificate of a valid acknowledgment, such clerk’s certificate being sufficient in substance, shall, if recorded, be valid to all intents and purposes, and the record shall be effectual for all purposes of a legal record, and such record or a transcript thereof may be given in evidence as in other cases — saving always the rights of bona fide purchasers.
Neither section one nor section four (which relate^ to defectively executed deeds) make any such provision in regard to past or future records. They provide simply that the past or future record of such defective deeds “ shall hereafter operate as legal notice of all• the rights secured by such instrument.” The law is prospective as to notice, and therefore requires no saving clause ; and it does not make the record of any validity except for notice. In the absence of a statute authorizing it the record of a deed is *538not primary evidence of the existence and genuineness of the original, and there would be serious objections — which doubtless struck the framers of the law — against allowing an instrument, invalid when made, and the record of which was therefore doubly defective as an unauthorized registry of an ineffectual conveyance, to furnish evidence of a valid sale, without the production of the deed itself. The deeds provided for under section three were perfect so far as the parties could make them; the defects not attaching to the conveyances themselves. These were complete and binding, and there was a sound reason for preferring them over others not thus complete. The deeds contemplated by sections one and four were not complete legal conveyances, and to recognize them as such would be to disregard substantial rules of property; and this the Legislature have not been disposed to attempt. The law is carefully framed to avoid confounding rights substantially unlike.
The record should not have been received in evidence.
The case shows that a good record title was made by the defendant below, and that judgment should"* have been in his favor. But the form in which the case is certified does not show that it is here for review ‘upon the facts, and we can only grant a new trial, with the costs of this Court, in favor of Brown, the defendant below.
Martin Ch. J. and Manning J. concurred.
Christiancy J. did not hear the , argument.